Citation Nr: 0731071	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO. 05-20 846	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2. Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1968. This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

The Board notes that the veteran's claim for service 
connection for back disorder was originally denied in a 
September 1976 rating decision. The veteran was notified that 
same month and did not appeal. The September 1976 rating 
decision, therefore, represents the last final action on the 
merits of the service connection claim for a back disorder. 
Glynn v. Brown, 6 Vet. App. 523 (1994). The June 1999 rating 
decision that denied the reopening of the back claim 
represents the last final decision on any basis. Evans v. 
Brown, 9 Vet. App. 273 (1996).

In June 2006, a Travel Board hearing was held at the Hartford 
RO before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107. A transcript of that hearing has been 
associated with the claims file. The case was thereafter 
remanded for additional development in February 2007. 

While the case was in remand status, the veteran submitted 
additional medical records pertaining to his lumbar spine to 
the Board; these records were then sent to the RO. The May 
2007 Statement of the Case does not reflect review of those 
documents by the RO. While referral to the RO of evidence 
received directly by the Board is required pursuant to the 
provisions of 38 C.F.R. § 20.1304, because the service 
connection claims are being remanded, the RO will have the 
opportunity to consider the evidence submitted to the Board 
in 2007. See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The two service connection claims addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed June 1999 RO rating decision denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a back disorder.

2. Additional evidence submitted since the unappealed June 
1999 RO rating decision relates to an unestablished fact 
necessary to substantiate the back claim; and, when 
considered by itself or together with previous evidence of 
record, raises a reasonable possibility of substantiating the 
back disorder service connection claim.


CONCLUSIONS OF LAW

1. The June 1999 rating decision that denied the reopening of 
the veteran's claim for service connection for a back 
disorder is final. 38 U.S.C.A. § 7105 (West 2002).

2. The evidence received subsequent to the June 1999 rating 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Because the veteran's attempt to reopen his back disorder 
service connection claim has been granted by the Board, VA's 
duty to notify and assist has been fulfilled.

Reopening of the Claim of Service Connection for a Back 
Disorder

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The veteran prevails in either event. 
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105. In order to 
reopen a claim there must be added to the record "new and 
material evidence." 38 U.S.C.A. § 5108. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits. Evans v. Brown, 9 
Vet. App. 273, 285 (1996). The June 1999 rating decision, the 
last time the back disorder service connection claim was 
finally disallowed on any basis, is final. 38 C.F.R. 
§ 20.1103. This is so because the veteran was notified of the 
denial in that same month, and he did not initiate an appeal 
within the time period allowed. This claim may not be 
reopened in the absence of new and material evidence. 
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a). Therefore, the 
veteran's claim may be reopened only if new and material 
evidence has been secured or presented since the June 1999 
rating decision. See Glynn v. Brown, 6 Vet. App. 523 (1994).

Current regulation requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material." The regulation specifically 
defines material evidence as evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a). (The credibility of the evidence is 
presumed for the purpose of reopening. Justus v. Principi, 3 
Vet. App. 510 (1992).)

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further. Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996). 

The evidence considered by the RO in reaching its June 1999 
rating decision included the veteran's service medical 
records; a DD Form 214; VA Forms 21-526 dated in March 1973, 
and August 1974; the August 1974 VA hospital discharge 
summary; a September 1975 written statement from a private 
physician; a February 1999 statement from the veteran's 
brother; and various statements submitted by the veteran.

The veteran's back claim was originally denied in September 
1976 because the RO found that the evidence of record did not 
show that the veteran's current back condition was related to 
service. The evidence added to the claims file after the June 
1999 rating decision includes an August 1998 written 
statement from the private neurosurgeon who had performed 
back surgery on the veteran in March 1977. 

This neurosurgeon stated that the surgical findings in 1977 
indicated chronicity of the disc disease at L4-5 and L5-S1. 
The physician also stated that the findings made during the 
surgery were the type of findings that are made in spinal 
disc problems of a long-standing nature. The surgeon opined 
that the veteran's surgical findings were compatible with the 
in-service injury from being thrown from a jeep described by 
the veteran.

The physician's operative report of March 1977 is new, as it 
was not previously of record, and coupled with the letter of 
August 1998 it is material within the meaning of applicable 
law. Apart from the physician's statement as to a claimed in-
service accident (its factual occurrence to be determined 
upon readjudication of the reopened claim) his opinion 
indicates that the veteran has a long-standing (i.e., 
chronic) back disorder. 
 
In short, the added evidence relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder, namely a nexus opinion indicating a 
relationship between the veteran's current back condition and 
his military service. Because the credibility of the evidence 
is presumed for the purpose of reopening, the Board finds 
that the evidence cited above constitutes new and material 
evidence sufficient to reopen the claim for service 
connection for a back disorder. Having reopened the claim, 
the back disorder claim is addressed in the REMAND section 
which follows.


ORDER

The claim for service connection for a back disorder is 
reopened; to that extent only, the claim is granted.


REMAND

Having carefully reviewed the record, the Board finds that 
its remand directives of February 2007 have not been 
completed. Because the law requires that the Board must 
ensure that the RO complies with its directives, as well as 
those of the appellate courts, the Board regretfully finds 
that it must again remand this appeal to the Appeals 
Management Center (AMC) in Washington, DC to ensure 
compliance with applicable law. Stegall v. West, 11 Vet. App. 
268, 271 (1998) (Holding that compliance by the Board or the 
RO with remand directives is neither optional nor 
discretionary, and where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance).

The Board has not reviewed the claims with a view towards 
resolution of their merits, and presently expresses no 
opinion as to the outcome of the appeal. However, the Board 
provides this review in order to assist the AMC/RO in its 
review and action as to the development that must be 
undertaken in order to ensure compliance with the veteran's 
due process rights. Stegall, above.

The text of the February 2007 remand noted that in August 
1974, the veteran was referred to a psychiatric care provider 
at the West Haven, Connecticut VA Medical Center, while being 
treated for orthopedic-related symptoms. While the record 
contained a two page summary of the psychiatric consultation, 
the record was devoid of any records generated during the 
course of the orthopedic treatment. 
In its August 2004 rating decision, the RO found that the 
West Haven VAMC records had been previously considered, 
however such records as were contained in the claims folder 
pertained to psychiatric symptoms, and not a back disorder.

The remand therefore directed the gathering of various 
medical records, to include those relating to the veteran's 
treatment for a back condition in August 1974, as well as the 
complete records from the veteran's psychiatric treatment at 
the Greenwich Hospital dating back to 1974. However, on 
remand, the only West Haven VA medical records sought were 
those from 1994 - not 1974. In addition, instead of obtaining 
the "complete" records from the Greenwich Hospital 
psychiatric service, only the records from 2004 were 
obtained. Because this case involves a service connection 
claim, it is apparent that the earliest records are more 
likely to be probative as to the questions of etiology and 
onset date than the most recent records would be.

VA is, therefore, on notice of records that may be probative 
to the claim. See Robinette v. Brown, 8 Vet. App. 69 (1995). 
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Therefore in order to fulfill the duty to assist, 
all of the relevant private and VA treatment records should 
be obtained and associated with the claims file.

Furthermore, the September 1976 rating decision includes 
discussion of backaches that had occurred subsequent to a 
pre-service car accident. It is unclear whether of not the 
veteran is considered to have been without a back condition 
at the time of his entry into service. In VAOGCPREC 3-2003, 
the VA's General Counsel determined that the presumption of 
soundness is rebutted only where clear and unmistakable 
evidence shows that the condition existed prior to service 
and that it was not aggravated by service. The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear 
the burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition. See also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, it has not been determined whether any back 
condition preexisted the veteran's entry into service in 
1965, and if so, whether there is clear and unmistakable 
evidence that the pre-existing back condition was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition. The 
RO never obtained a medical opinion on these questions. The 
duty to assist also requires medical examination when such 
examination is necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Readjudication on 
remand should reflect consideration of this theory, as well 
as all other applicable theories.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991). In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case. See Murphy v. Derwinski, 1 Vet. App. 
78 (1990). The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts. Beaty v. Brown, 6 Vet. App. 532 (1994). Thus, 
where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claims on appeal. Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

Because the evidence which may be obtained from the West 
Haven, Connecticut VAMC would pertain to both the back 
disorder and that pertaining to service connection for a 
psychiatric disorder, the latter claim will be remanded. 

In this regard, the veteran served a one-year tour of duty in 
Vietnam. However, there is no indication in the claims file 
whether the veteran is considered a combat veteran. If the 
veteran is a combat veteran, then the statutory provisions 
which hold that, in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran are applicable. 
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary. See 
38 U.S.C.A. § 1154.

If the veteran is found to have served in combat, the RO/AMC 
should apply the provisions of 38 U.S.C.A § 1154 with regard 
to his claimed events in service that are asserted to have 
given rise to a depressive disorder; as well as the asserted 
in-service jeep accident.

This case is therefore REMANDED to the AMC/RO for the 
following:

1. The AMC/RO will advise the veteran to 
provide any evidence in his possession 
not currently of record pertinent to the 
each of his claims. 38 C.F.R. § 3.159 
(2006).

2. The AMC/RO should take all appropriate 
steps to secure the veteran's complete 
service personnel records or alternative 
records. The veteran should be 
specifically told of the possible sources 
of information or evidence that may be 
helpful to his claims of service 
connection. Any evidence obtained should 
be associated with the claims file. If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

3. The AMC/RO must make a specific 
determination as to whether or not 
whether the veteran is a veteran of 
combat.

4. The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since 1968, and secure all available 
relevant reports not already of record 
from those sources. In particular, the 
AMC/RO should obtain the complete 
treatment records from Greenwich 
Hospital, including all those records 
from Drs. Hansen and Gallo or other 
personnel relating to the veteran's March 
1978 back operation, as well as all 
inpatient and outpatient psychiatric 
treatment records dated from 1969 onward. 
To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made. The veteran and his representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records. 

5. All pertinent VA treatment records for 
the veteran dated from 1969 to the 
present not already of record should be 
identified and obtained. In particular, 
all of the records from the veteran's 
1974 orthopedic and psychiatric treatment 
at the West Haven VA Hospital must be 
identified and obtained, including all 
inpatient treatment records, outpatient 
treatment records, progress notes, 
individual and group therapy notes, 
imaging reports, physical therapy notes, 
social work notes, mental health 
evaluations and notes and/or progress 
notes. These records should be associated 
with the claims file.

6. After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should for the review of the 
claims file by an orthopedist or a 
neurosurgeon to determine the nature, 
onset date and etiology of the low back 
pathology. The reviewer should consider 
the information in the claims file to 
provide an opinion as to the diagnosis 
and etiology of any lumbar spine disorder 
found. The examiner should offer an 
opinion as to whether the onset of any 
current low back disorder is attributable 
to the veteran's military service. The 
surgical reports of record, as well as 
the August 1998 medical opinion of record 
and the results of any 
radiographic/imaging examinations of 
record should be discussed. 

Specifically, the reviewer must address 
the questions of:

a. Whether the veteran has any 
arthritis, any degenerative disc 
disease or other pathology in his 
lumbar spine?

b. Whether the veteran's current 
lumbar spine pathology is causally 
or etiologically related to his 
period of military service (1965 to 
1968), to an injury that occurred 
prior to service, or to some other 
cause or causes, such as the 
documented post-service motor 
vehicle accidents or a congenital 
defect? (It is not necessary that 
the exact causes--other than 
apparent relationship to some 
incident of service be delineated.)

c. Whether the veteran's current low 
back pathology is related to 
symptoms or signs he may have had in 
service beginning in 1966 when he 
was first treated for low back pain 
(particularly those signs and 
symptoms documented in the service 
medical records)? 

d. Whether the veteran's current 
lumbar spine pathology is related to 
symptoms and signs that may have 
occurred within one year of the 
veteran's service separation in 
September 1968? and

e. If any current lumbar spine 
pathology/defect clearly preexisted 
military service, can it be 
concluded with clear and 
unmistakable certainty that the pre-
existing pathology/defect did not 
undergo a worsening in service to a 
permanent degree beyond that which 
would be due to the natural 
progression of the condition?

7. If deemed appropriate by the AMC/RO, a 
clarifying VA mental disorders 
examination should be afforded to the 
veteran to ascertain if he has a 
psychiatric disorder that was caused by 
any incident of active military service. 
Upon receipt of the VA reviewer report, 
the AMC/RO should conduct a review to 
verify that all requested opinions have 
been offered. If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA reviewer for corrections 
or additions. See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.). 

8. Any additional development suggested 
by the evidence should be undertaken. If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

9. The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

10. Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's claims. 
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including direct service 
connection, presumptive service 
connection, and Cotant v. Principi, 17 
Vet. App. 116, 123-30 (2003). 

11. If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to each 
one of the various issues currently on 
appeal. An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is the veteran's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


